Melvin Mayfield, Judge, dissenting. I cannot agree with the majority opinion in this case. Glen Estes, the claimant-appellant, was severely burned when a chemical reactor exploded and almost completely destroyed the multi-story building he was working in. The administrative law judge held that (1) appellant had failed to demonstrate, by clear and convincing evidence, that his injury was caused by the failure of the employer to provide a safe work environment; and (2) appellant had returned to work for appellee earning the same wages he earned at the time of the accident and, therefore, was not entided to wage-loss disability in excess of his permanent anatomical impairment. The Commission affirmed and adopted the opinion of the administrative law judge. I agree to affirm on point one because it is a question of fact for the Commission. However, the appellant also argues that the Commission’s denial of wage-loss disability is not supported by substantial evidence, and I cannot agree to affirm on that point. Appellant testified that at the time of the accident he was making $10.93 per hour, plus an additional fifty cents an hour, normally worked 42 V2 hours per week at a minimum, and, in addition, he worked 20 to 25 hours overtime every week. When he returned to work after his injury he asked not to be assigned back to the reactor because he had a terrible fear of being in another explosion. He was then given a job as a storeroom clerk and was also paid $10.93, plus fifty cents an hour; however, as a storeroom clerk, he got no raises and no overtime pay. Appellant also testified that if he had continued working as a reactor operator, his salary would have been over $12 an hour by the time of the hearing. Appellant argues that while his hourly rate of pay is the same as when he was injured, his wages are not the same because he no longer gets overtime and raises. Arkansas Code Annotated § ll-9-522(b) (1987) provides in part: However, so long as an employee, subsequent to his injury, has returned to work, has obtained other employment, or has a bona fide and reasonably obtainable offer to be employed at wages equal to or greater than his average weekly wage at the time of the accident, he shall not be entitled to permanent partial disability benefits in excess of the percentage of permanent physical impairment established by a preponderance of the medical testimony and evidence. [Emphasis added.] Relying on the above statute, the appellee argues that the appellant was offered his old job as lead reactor operator, but appellant turned it down. However, Ark. Code Ann. § 1 l-9-522(b) also provides that an employee shall not be entided to wage-loss disability if he “has a bona fide and reasonably obtainable offer to be employed at wages equal to or greater than his average weekly wage at the time of the accident.” I do not agree that the offer to return appellant to the job where the reactor exploded, destroyed the multi-story building in which it was housed, severely burned the appellant, and caused him a permanent anatomical impairment was a “reasonably obtainable” job offer. Moreover, Ark. Code Ann. § ll-9-522(c)(l) provides that the employer or its insurance carrier “shall have the burden of proving the employee’s receipt of a bona fide offer to be employed at wages equal to or greater than his average weekly wage at the time of the accident.” We will, of course, uphold the findings of the Commission if there is substantial evidence to support those findings; but substantial evidence exists only where reasonable minds could reach the same conclusion reached by the Commission, and reversal is proper if fair-minded persons considering the same facts could not have reached the same conclusion. Kuhn v. Majestic Hotel, 324 Ark. 21, 918 S.W.2d 162 (1996); Price v. Little Rock Packing Co., 42 Ark. App. 238, 856 S.W.2d 317 (1993). I do not believe that the appellee in this case has carried the burden of showing that fair-minded persons would conclude from the facts in this case that the appellee’s offer to let the appellant go back to work as a lead reactor operator constituted a “reasonably obtainable” offer. While the old job may have been obtainable, I do not think it is reasonable to expect an employee to go back to the job on the reactor which he fears may blow up again. Therefore, from the employee’s viewpoint, the old job is not reasonably obtainable, and I do not believe that the employer proved otherwise. Therefore, I dissent. COOPER, J., joins in this dissent.